LARSEN, Justice,
dissenting.
I dissent. Clearly, the collective bargaining agreement at issue herein encompassed the subject matter of the dispute involving the furlough of teacher Jill Ashcom. As such, under the “essence of the collective bargaining agreement” test “the validity of the arbitrator’s interpretation is not a matter of concern to the court.” Leechburg Area School District v. Dale, 492 Pa. 515, 521, , 424 A.2d 1309, 1312-13 (1981).
The collective bargaining agreement reserves to the professional employees of respondent, the Greater Johnstown Area Vocational-Technical School, all their rights under the Public School Code of 1949 (Code).1 Section 1125.1(e) of the Code provides that “[n]othing in section 1125.1(a) through (d) shall be construed to supersede or preempt any provisions of a collective bargaining agreement negotiated by a school entity and an exclusive representative of the employes ...” 24 P.S. § ll-1125.1(e). In light of this mutual cross-reference between the collective bargaining agreement arid the Code, I believe that the interpretation of the collective bargaining agreement lay solely with the arbitrator and that his interpretation had a rational basis given the provisions in the Code concerning district-wide seniority of professional employees. 24 P.S. §§ 11-1124, ll-1125.1(c).
As this Court noted in Scranton Federation of Teachers v. Scranton School District, 498 Pa. 58, 65, 444 A.2d 1144, 1147 (1982), when parties to a collective bargaining agreement bargain for an arbitrator’s construction of that agreement, the courts have “no business intruding into the domain of the arbitrator because [their] interpretation of the agreement differs from his.”
Accordingly, I would reverse the order of Commonwealth Court.

. The Statutory Savings Clause provides as follows:
Nothing contained herein shall be construed to deny or restrict to any Professional Employe or the Joint Operating Committee such rights as he or it may have under the Public School Code of 1949 as amended, or the Public Employe’s Relations Act, Act 195, or other applicable laws and regulations.